/DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed August 18, 2022 has been entered. Claims 1, 3-9, and 11-15 remain pending in the application. Claims 1, 3-9, and 11-15 are noted as amended. Applicant’s amendments to the claims have overcome all previous objections, 112(a), and 112(b) rejections set forth in the Final Office Action mailed March 18, 2022 and all objections and rejections therein have been withdrawn. However, new objections and rejections are noted below.

Claim Objections
Claims 1, 4-5, 7-9, and 14 are objected to because of the following informalities:  
In claim 1, line 13, “select a the first input” should read “select a first input”.  
In claim 1, line 16-17, “representative of the type associated” should read “representative of the type indicator associated".
In claim 1, line 34-35, it is unclear if the limitation is a list (i.e. providing feedback, the selected word, and a subset of the input) or the feedback comprised the word and subset. Based on previous recitation, Examiner believes the limitation should read “providing, further feedback to the assessment engine, comprising the selected word and a subset of the input” and will treat the limitation as such for compact prosecution.
Claims 4 and 5 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 3. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
In claims 7, 8, and 9, there are repeated recitations of an “assessment module”. These recitations would invoke and be interpreted under 112(f). However, it is understood by examiner the amended limitations should be recitations of the “assessment engine” as a separate “assessment module” is not defined in the specification and would result in a 112 rejection. Therefore, all recitations of “assessment module” should be amended to read “assessment engine”.
In claim 14, lines 13-14, “an identified time indicator” should read “the identified time indicator”.
In claim 14, line 41, “diagnosing, by the, a level” should read “diagnosing, by the assessment engine, a level”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “assessment engine” first used in claim 1 functioning as the central processing logic of the computing device and “word selection module” for selecting words from a database first used in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For all the software implemented means discussed below, the limitations are interpreted as being performed on a generic computing device as outlined in Paragraphs 0027 and 0081-0093.
“Assessment engine” – Interpreted as a software program executed on a computing device as outlined in Paragraph 0019 of the application. The program designed as outlined in Paragraphs 0075-0076 and as shown in Figs 1A-1E. The assessment engine functions as the central processing logic of the computing device capable of executing the modules below or performing the modules functionality directly as outlined in Paragraphs 0020-0024, 0029 (Paragraphs 0033, 0038-0041, 0057, 0065-0069).
“Word selection module” – Interpreted as a software program executed on a computing device as outlined in Paragraph 0020 of the application. The program designed as outlined in Paragraphs 0075-0076 and as shown in Figs 1A-1E. The word selection module performs the functionality of accessing a word database (Paragraph 0026) and selecting the words for assessment (Paragraph 0029-0031).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a process that includes selecting a word from a word database, identifying a time indicator when selecting a first input, identifying a type indicator associated with the identified time indicator, selecting an output representative of the type indicator associated with the time indicator, identifying a grade level of the assessment subject, identifying a type of word associated with the identified grade level, selecting a word type indicator associated with the identified grade level, diagnosing the subject based on the input, and identifying an activity for improving a diagnosed level of mastery. The recited steps of selecting a word, identifying a time indicator and type indicator, selecting an output representative of the type (a word), identifying a grade and associated type of word, determining correctness, diagnosing, and identifying an activity are all actions capable of being performed in the mind as selecting and identifying are simply making a choice from a list of alternatives known to one of ordinary skill in the art and the determination of correctness and diagnosing are judgements capable of being made by one of ordinary skill in the art. Further, the steps are also certain methods of organizing human activity in the form of teaching as the steps, under their BRI, are a method of teaching a student phonics skills. Specifically, the steps of selecting words, identifying grade levels and time indicators and the associated words and word types, diagnosing a level of mastery, and identifying an activity for improving mastery are steps of teaching and fall under the Certain Methods of Organizing Human Activity grouping under the abstract idea judicial exception. The recited steps, as drafted, are a process that, under its broadest reasonable interpretation, are a mental process and certain methods of organizing human activity, but for the recitation of generic computer processes and hardware (i.e. receiving inputs and modifying displays). If a claim limitation, under its broadest reasonable, covers a mental process and/or certain methods of organizing human activity, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application because the additional elements are insignificant extra-solution activity and are merely using a generic computing device as a tool to perform the abstract idea. The claim recites the additional elements of a computing platform with one or more computing devices, a memory with executable instructions, an associated database, a user interface, modifying two user interfaces to display the selected word, receiving an input to one of the user interfaces, providing the selected word and a subset of the input to a software program, and finally, modifying one of the user interfaces to display the diagnoses and an activity to improve the diagnoses. All the additional elements are performed using an “assessment engine” and additional modules interpreted under 112(f) to be software programs executed on a generic computing device. Further, the recitations of a computing platform, computing devices, a memory, an associated database, and a user interface are interpreted as generic computing devices and hardware per paragraphs 0027 and 0080-0093 of the specification which describe the devices as any computing device, any type of network, and any standard hardware components. Therefore, the computing devices and hardware do not amount to a particular machine and are a generic computing device used as a tool to apply the judicial exception. Further, the limitations do not present any improvement to the functioning of the computing device as the limitations are either abstract ideas or extra-solution activities that do not show functional improvements (i.e. merely displaying the mid-steps or results of the judicial exception process). As the additional elements do not provide significantly more or impose meaningful limits on practicing the abstract idea, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because simply displaying steps or results of a process are extra-solution activity and using a computing device as a tool to perform the process amounts to the “apply it” judicial exception. Additionally, as claim 1 is taught by the prior art below, the additional elements are well-understood, routine, and conventional. As such, claim 1 does not recite significantly more that the judicial exception and is therefore not drawn to eligible subject matter.
Dependent claims 3-9 and 11-13 are dependent on claim 1 and include all the limitations of the claim. Therefore, the dependent claims recite the same abstract idea. The claims recite the additional limitations of identifying a month indicator [claim 3], selecting a second word indicator from the word database [claim 6], modifying the administrator user interface to automatically display the second word and an interface element for scoring the selected word [claim 6], identifying, by the assessment module, a pattern associated with the selected word [claim 7], assigning, by the assessment module, to each of a plurality of portions of the selected word, a weight selected based upon the identified pattern [claim 7], analyzing, by the assessment module, the identification of the input to the administrator user interface [claim 7], generating, by the assessment module, a score for each of the plurality of portions of the selected word based upon the assigned weight and the analysis of the identification of the input [claim7], determining a level of mastery of the phonics skill of the assessment subject based upon the generated score [claim 7], identifying, by the assessment module, a pattern associated with the selected word [claim 8], identifying, by the assessment module, a time indicator at which occurrence the identification of the input is received [claim 8], assigning, by the assessment module, to each of a plurality of portions of the selected word, a weight selected based upon the identified pattern and a weight selected based upon the identified time indicator [claim 8], analyzing, by the assessment module, the identification of the input to the administrator user interface [claim 8], generating, by the assessment module, a score for each of the plurality of portions of the selected word based upon the assigned weight and the analysis of the identification of the input [claim 8], and determining a level of mastery of the phonics skill of the assessment subject based upon the generated score [claim 8], identifying, by the assessment module, a pattern associated with the selected word [claim 9], identifying, by the assessment module, a time indicator at which the identification of the input is received [claim 9], identifying, by the assessment module, a grade level of the assessment subject [claim 9], assigning, by the assessment module, to each of a plurality of portions of the selected word, a weight selected based upon the identified pattern, the identified time indicator, and the identified grade level [claim 9], analyzing, by the assessment module, the identification of the input to the administrator user interface [claim 9], generating, by the assessment module, a score for each of the plurality of portions of the selected word based upon the assigned weights and the analysis of the identification of the input [claim 9], determining a level of mastery of the phonics skill of the assessment subject based upon the generated score [claim 9], identifying a diagnostic operation that should be administered to the subject [claim 11], identifying a phonics skill to be mastered based upon specific errors the subject made during the assessment [claim 12], and identifying at least one intervention operation designed to target at least one error made during the assessment [claim 13]. All the additional elements of claims 3-9 and 11-13 are further abstract ideas falling under the mental process grouping of the judicial exception except for the recitation of modifying the administrator user interface of claim 6. Therefore, the claims do not amount to significantly more to overcome the judicial exception. The additional elements of claims 3-9 and 11-13 under their broadest reasonable interpretation include identifications of a time indicator, month indicator, and/or grade level (observations that can be performed in the human mind), assigning weights to selections (judgement that can be performed in the human mind), selection of a word based on the observations above or a second word (again human judgement or action), and analysis, diagnoses, scoring, and identification of activity for improvement (all are evaluations or opinions that can be performed in the human mind). The additional elements of claim 6 of modifying the administrator user interface to automatically display the second word and an interface element for scoring the selected word are insignificant extra-solution activity as the limitation, under its broadest reasonable interpretation, is merely modifying a display to present a mid-step, in this case displaying a word, as part of the judicial exception process and an input means for gathering data inputs, the score of the word. As all the additional elements recite additional judicial exceptions or insignificant extra-solution activity, they cannot be significantly more for the abstract idea claimed in claim 1. 
The dependent claims 3-9 and 11-13 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
 Independent claim 14 recites a process that includes selecting a first and second words from a word database, determining if an input indicates an assessment subject correctly or incorrectly read the selected words, diagnosing the subject based on the incorrectly read input, and identifying an activity for improving a diagnosed level of mastery in addition to the steps and additional elements discussed above in the rejection of claim 1. The recited steps, as drafted, are a process that, under its broadest reasonable interpretation, are a mental process, but for the recitation of generic computer processes (i.e. receiving inputs and modifying displays). If a claim limitation, under its broadest reasonable, covers a mental process, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application because the claim recites the additional elements of modifying two user interfaces to display the selected words, receiving inputs to one of the user interfaces, providing the second selected word and a subset of the input to a software program, and finally, modifying one of the user interfaces to display the diagnoses and an activity to improve the diagnosis. All the additional elements are performed using an “assessment engine” and additional modules interpreted under 112(f) to be software programs executed on a generic computing device. The additional elements are insignificant extra-solution activity and are merely using a generic computing device as a tool to perform the abstract idea. See also the rejection of claim 1 above for further explanation on the hardware elements and additional steps. As the additional elements do not provide significantly more or impose meaningful limits on practicing the abstract idea, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because simply displaying steps or results of a process are extra-solution activity and using a computing device as a tool to perform the process amounts to the “apply it” judicial exception. As such, the claim does not recite significantly more that the judicial exception and is therefore not drawn to eligible subject matter. The claim is thereby rejected under 35 U.S.C. 101.
Independent claim 15 recites the same process as claim 1 except for its implementation on a non-transitory, computer-readable medium that executes the instructions on a computing device. As such, independent claim 15 recites the same abstract idea without significantly more as claim 1 with no new additional elements to overcome the judicial exception. Therefore, the rejection of claim 1 applies to claim 15. Therefore, claim 15 is directed to an abstract idea, a judicial exception, without significantly more and is not eligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US PGPub 20180096624) in view of Morrison (US 8764455) and Rachman et al. (US PGPub 20020182578).
Regarding claim 1, Ward discloses a method (Paragraph 0038 teaches a “single word” drill for testing phonics-based skills), the method comprising: 
in a computing platform with one or more computing devices (Paragraphs 0016, 0068 teach the system includes a communication network comprising multiple servers and the tutor device), a memory with executable instructions that cause the one or more computing devices to generate control actions (Paragraphs 0074, 0077 teach  the software and software modules may be stored on a storage medium and executed via processors to perform the method/process steps), an associated database (Paragraph 0016; Servers and databases), and a user interface for conveying the control actions Paragraph 0059; Fig 4), further comprising:
selecting, by a word selection module (Fig 1, Ref 18; Paragraph 0023 discloses the Lesson Planner module may select words and sentences to be included in the lesson/prompt list and is performed by the system server (Ref 12) acting as the computing device) of an assessment engine (Paragraph 0016 discloses that the system comprises a host server system (Ref 12) acting as an embodiment of the assessment engine in addition to the teacher and student devices which perform some of the functionalities discussed below, the server hosts the databases and Lesson Planner module as part of the system; Paragraph 0033 “The app is a software program on the tutor mobile device 14 that is executed by the processor(s) of the tutor mobile device 14 in order to provide the tutoring functionalities described herein.”) executed by a first computing device (Fig 1; Paragraph 0016; “the tutor and student mobile devices 14, 16 could be implemented as tablets, laptops or smartphones.”, wherein the tutor device Ref 14 is the first computing device), a word from a word database (Paragraph 0059 discloses “the prompts may be printed words that are selected by the tutor from the prompt list” where a prompt list is a lexicon (word) database); 
modifying, by the assessment engine, an administrator user interface displayed by the first computing device to include a display of the selected word and an interface element for scoring the selected word (Paragraph 0045; Fig 4 shows the tutor/administrator user interface for prompt selection and display is a computing device (in this embodiment a mobile device) operating the “tutor app”, a software program); 
modifying, by the assessment engine, a subject user interface displayed by a second computing device (Fig 1; Paragraph 0016; “the tutor and student mobile devices 14, 16 could be implemented as tablets, laptops or smartphones.”, wherein the student device Ref 16 is the second computing device) to an assessment subject, the modification resulting in display of the selected word in the subject user interface (Paragraph 0059; Fig 3, Ref 52 (text display area) shows the student (subject) app and user interface where the word prompts are “shown to a student in the student app”); 
receiving, by a feedback indication from the assessment engine (Paragraph 0059; “This allows the tutor to indicate exactly where in the word the student faltered with their response along with the hint level that was needed to elicit the correct answer.”), an input to the administrator user interface (Paragraph 0059; Fig 4, Ref 64 shows an input categorization area where the tutor can input student responses on the tutor mobile device (Ref 14)); 
receiving the feedback that the input indicates the assessment subject incorrectly read the selected word (Paragraph 0059 discloses the tutor indicates where the student faltered or incorrectly responded); 
providing further feedback to the assessment engine, comprising the selected word and a subset of the input (Paragraph 0059; Fig 4, Ref 64 discloses that the tutor can record student spoken responses by the word’s component phoneme, a subset of the word); 
diagnosing, by the assessment engine, a level of mastery of a phonics skill of the assessment subject based upon the provided subset of the input (Paragraphs 0024, 0032 disclose how during or after the lesson, the student’s responses are sent back to the server which records the score and updates the Student Model using the lesson planner module shown in Step 4 of paragraph 0032; Paragraph 0038 discloses the instructor scores the student’s response recording the student’s level of hint needed in each concept showing the student’s level of skill); and 
modifying, by the assessment engine, the administrator user interface to include a display of the diagnosed level of mastery and an identification of an activity for improving the diagnosed level of mastery (Paragraphs 0032, 0064-0066; Figs. 2, 6; Ward discloses that upon completion of an exercise or assessment the student’s model is updated with new “p(know)” (mastery) values which updates what activities and lesson concepts the student needs to further improve; Ward discloses that “the lesson is downloaded to the tutor’s mobile device” and “the tutor can then step through each prompt,” for the tutor to be able to step through the prompts (activities), the prompts must be displayed on the tutor’s computing device (administrator user interface)).
Ward, as noted above, teaches selection of a word from a word database, but Ward does not teach identifying a time indicator to the word selection module at which occurrence, the word selection module executes to select a first input;36Attorney Docket No.: RDR.iooiUS identifying a type indicator associated with the identified time indicator; selecting an output representative of the type associated with the time indicator; identifying a grade level of the assessment subject; identifying a type of word associated with the identified grade level; and selecting a word type indicator associated with the identified grade level.
Morrison teaches identifying a time of year (a species of a time indicator, per MPEP 2103.02, thus teaches the genus of a time indicator) that a student achieves a measured reading rate and using the time of year to score a student based on the target the student should be at by that time of year (Column 22, lines 40-64). Morrison teaches that knowing the time of year is desirable to know as a student’s fluency rate “typically is lowest in the fall, rising through the winter, and is highest at the end of the school year, in the spring,” with the drop-in fall being caused by decreases over summer break (Column 22, lines 40-64).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ward to incorporate the teachings of Morrison by adding the step of identifying a time of year that the drill or exercise is being performed and use it to modify the lesson plan, as both references and the claimed invention are directed to literacy/reading comprehension tools and methods. As disclosed by Morrison, identifying the time of year an assessment or exercise is being performed provides useful insight in to the progress of a student by comparing their performance to their target at that point in the school year (Column 22, lines 40-64). By incorporating the step of identifying a time of year, one of ordinary skill in the art would modify Ward either by including the time of year as a weight in the p(know) (mastery) calculation as this impacts the likelihood of a student knowing a concept (Ward Paragraph 0068) and would impact the lesson plan compiler of Ward dictating which words would be recommended for drills, or including the time of year as part of the lexicon database linking the words and other concepts with targets for student performance. Upon such modification, the system of Ward would include identifying a time indicator to the word selection module at which occurrence, the word selection module executes to select a first input;36Attorney Docket No.: RDR.iooiUS identifying a type indicator associated with the identified time indicator; and selecting an output representative (a word as the selected word is an output of Ward) of the type associated with the time indicator. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this principle from Morrison with Ward’s system in order to provide better insight in to student performance by using target values for a time of year to inform lesson planning and student mastery.
Ward in view of Morrison does not explicitly teach identifying a grade level of the assessment subject; identifying a type of word associated with the identified grade level; and selecting a word type indicator associated with the identified grade level.
However, Rachman et al. teaches identifying students by their grade level as part of their ID for accessing varying level reading assignments, books (Paragraph 0071), and practice exercises (paragraph 0094) in order to restrict access to appropriate materials based on the student’s grade level. Rachman et al. further discloses that a system using identification factors such as grade level improve an instructor’s ability to manage a class as it allows them to efficiently manage resources such as reading materials and assignments through an electronic platform (Paragraphs 0019, 0035).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ward in view of Morrison to incorporate the teachings of Rachman et al. by adding the step of identifying a grade level of the student that is doing the drill or exercise and use it to modify the lesson plan, as both references and the claimed invention are directed to educational systems and methods including reading resources. As disclosed by Rachman et al., identifying the student’s grade level allows the tutor or instructor to provide appropriate reading material for the student (Paragraph 0071). By incorporating the step of identifying the student’s grade level, one of ordinary skill in the art would modify Ward in view of Morrison either by including the grade level as a weight in the p(know) (mastery) calculation as this impacts the likelihood of a student knowing a concept (Ward Paragraph 0064) and would impact the lesson plan compiler of Ward dictating which words or reading would be recommended for drills, or including the grade level as part of the lexicon database linking the words and other concepts with targets for student performance based on grade level. Upon such modification, the system of Ward in view of Morrison would include identification of the grade level, use that grade level to modify the lesson plan, thereby associating words with that grade level, and the tutor would select one of the words associated with this lesson plan based on the grade level of the student. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this principle from Rachman et al. with Ward in view of Morrison’s system in order to provide instructors with the grade appropriate material and improve their efficiency and accuracy of delivering material to the student.
Regarding claim 6, Ward further discloses wherein selecting the word further comprises: selecting a second word indicator from the word database (Paragraph 0059 discloses “the prompts may be printed words that are selected by the tutor from the prompt list” where a prompt list is created by a lexicon (word) database from which the tutor can continue choosing words until the list is exhausted; Paragraph 0032 discloses the lesson, including the prompt list, is downloaded to the tutor’s mobile device and the tutor steps through each of the plurality of prompts on the list, so upon completion of a first, or previous word, the next (second) word from the prompt list is selected by the tutor until the lesson, and prompt list, is completed) and modifying the administrator user interface to automatically display the second word and an interface element for scoring the selected second word (Paragraph 0045, 0059; Fig 4 shows the tutor/administrator user interface for prompt selection and display is a computing device (in this embodiment a mobile device) operating the “tutor app”, a software program, and applies to all words on the prompt list including the second word; Paragraph 0032 discloses the lesson, including the prompt list, is downloaded to the tutor’s mobile device and the tutor steps through each of the plurality of prompts on the list, so upon completion of a first, or previous word, the next (second) word from the prompt list is selected by the tutor until the lesson, and prompt list, is completed).
Regarding claim 7, Ward further discloses wherein diagnosing the level of mastery of the phonics skill of the assessment subject further comprises: 
identifying, by the assessment engine (Fig 1, Ref 18; Paragraph 0016), a pattern associated with the selected word (Paragraph 0059; Fig 4, Ref 64 shows the lexeme-phoneme pairs associated with the selected word); 
assigning, by the assessment engine, to each of a plurality of portions of the selected word, a weight selected based upon the identified pattern (Paragraphs 0059, 0064-0066 disclose that the tutor may mark each pair with the hint level needed for the student and these hint levels are used to weight the student response and knowledge levels for calculating the p(know) (mastery) values); 
analyzing, by the assessment engine, the identification of the input to the administrator user interface (Paragraphs 0059, 0064-0066); 
generating, by the assessment engine, a score for each of the plurality of portions of the selected word based upon the assigned weight and the analysis of the identification of the input (Paragraphs 0059, 0064-0066 disclose the tutor can score each portion of the selected word and the scores are composited together to calculate p(know) (mastery)); 
and determining a level of mastery of the phonics skill of the assessment subject based upon the generated score (Paragraphs 0059, 0064-0066 disclose “p(know)” value (mastery) calculated at the completion of each drill or exercise and based upon the generated scores from the drills).
Regarding claim 8, Ward teaches wherein diagnosing the level of mastery of the phonics skill of the assessment subject further comprises: 
identifying, by the assessment engine, a pattern associated with the selected word (Paragraph 0059; Fig 4, Ref 64 shows the lexeme-phoneme pairs associated with the selected word); 
assigning, by the assessment engine, to each of a plurality of portions of the selected word, a weight selected based upon the identified pattern (Paragraphs 0059, 0064-0066 discloses that the tutor may mark each pair with the hint level needed for the student and these hint levels are used to weight the student response and knowledge levels for calculating the p(know) (mastery) values); 
analyzing, by the assessment engine, the identification of the input to the administrator user interface (Paragraphs 0059, 0064-0066); 
generating, by the assessment engine, a score for each of the plurality of portions of the selected word based upon the assigned weight and the analysis of the identification of the input (Paragraphs 0059, 0064-0066 disclose the tutor can score each portion of the selected word and the scores are composited together to calculate p(know) (mastery)); and 
determining a level of mastery of the phonics skill of the assessment subject based upon the generated score (Paragraphs 0059, 0064-0066 discloses “p(know)” value (mastery) calculated at the completion of each drill or exercise and based upon the generated scores from the drills).
However, Ward does not teach identifying, by the assessment engine, a time indicator at which occurrence the identification of the input is received; 
assigning, by the assessment engine, to each of a plurality of portions of the selected word, a weight selected based upon the identified pattern and a weight selected based upon the identified time of year. 
Morrison teaches identifying a time of year that a student achieves a measured reading rate and using the time of year to score a student based on the target the student should be at by that time of year (Column 22, lines 40-64). Morrison teaches that knowing the time of year is desirable to know as a student’s fluency rate “typically is lowest in the fall, rising through the winter, and is highest at the end of the school year, in the spring,” with the drop in fall being caused by decreases over summer break (Column 22, lines 40-64).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ward to incorporate the teachings of Morrison by adding the step of identifying a time of year that the drill or exercise is being performed and use it to modify the lesson plan, as both references and the claimed invention are directed to literacy/reading comprehension tools and methods. As disclosed by Morrison, identifying the time of year an assessment or exercise is being performed provides useful insight in to the progress of a student by comparing their performance to their target at that point in the school year (Column 22, lines 40-64). By incorporating the step of identifying a time of year, one of ordinary skill in the art would modify Ward by including the time of year as a weight in the p(know) (mastery) calculation as this impacts the likelihood of a student knowing a concept (Ward Paragraph 0064) and would thereby impact the lesson plan compiler of Ward dictating which words would be recommended for drills. Ward already teaches assigning a weight to the lexeme-phoneme pairs as discussed above, so adding an additional weight based on another student metric (time of year) would have been obvious to one of ordinary skill in the art. Upon such modification, the system of Ward would include identification of the time of year a lesson is taking place, use that time of year to modify the lesson plan, thereby associating words with that time of year, and assigning weights based on both the lexeme-phoneme patterns and time of year. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this principle from Morrison with Ward’s system in order to provide better insight in to student performance by using target values for a time of year to inform lesson planning and student mastery.
Regarding claim 9, Ward teaches wherein diagnosing the level of mastery of the phonics skill of the assessment subject further comprises: 
identifying, by the assessment engine, a pattern associated with the selected word (Paragraph 0059; Fig 4, Ref 64 shows the lexeme-phoneme pairs associated with the selected word); 
assigning, by the assessment engine, to each of a plurality of portions of the selected word, a weight selected based upon the identified pattern (Paragraphs 0059, 0064-0066 discloses that the tutor may mark each pair with the hint level needed for the student and these hint levels are used to weight the student response and knowledge levels for calculating the p(know) (mastery) values); 
analyzing, by the assessment engine, the identification of the input to the administrator user interface (Paragraphs 0059, 0064-0066); 
generating, by the assessment engine, a score for each of the plurality of portions of the selected word based upon the assigned weights and the analysis of the identification of the input (Paragraphs 0059, 0064-0066 disclose the tutor can score each portion of the selected word and the scores are composited together to calculate p(know) (mastery)); 
and determining a level of mastery of the phonics skill of the assessment subject based upon the generated score (Paragraphs 0059, 0064-0066 discloses “p(know)” value (mastery) calculated at the completion of each drill or exercise and based upon the generated scores from the drills).
However, Ward does not teach identifying, by the assessment engine, a time indicator at which occurrence the identification of the input is received; 
assigning a weight that is also based upon the identified time indicator.
Morrison teaches identifying a time of year that a student achieves a measured reading rate and using the time of year to score a student based on the target the student should be at by that time of year (Column 22, lines 40-64). Morrison teaches that knowing the time of year is desirable to know as a student’s fluency rate “typically is lowest in the fall, rising through the winter, and is highest at the end of the school year, in the spring,” with the drop in fall being caused by decreases over summer break (Column 22, lines 40-64).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ward to incorporate the teachings of Morrison by adding the step of identifying a time of year that the drill or exercise is being performed and use it to modify the lesson plan, as both references and the claimed invention are directed to literacy/reading comprehension tools and methods. As disclosed by Morrison, identifying the time of year an assessment or exercise is being performed provides useful insight in to the progress of a student by comparing their performance to their target at that point in the school year (Column 22, lines 40-64). By incorporating the step of identifying a time of year, one of ordinary skill in the art would modify Ward by including the time of year as a weight in the p(know) (mastery) calculation as this impacts the likelihood of a student knowing a concept (Ward Paragraph 0064) and would thereby impact the lesson plan compiler of Ward dictating which words would be recommended for drills. Ward already teaches assigning a weight to the lexeme-phoneme pairs as discussed above, so adding an additional weight based on another student metric (time of year) would have been obvious to one of ordinary skill in the art. Upon such modification, the system of Ward would include identification of the time of year a lesson is taking place, use that time of year to modify the lesson plan, thereby associating words with that time of year, and assigning weights based on both the lexeme-phoneme patterns and time of year. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this principle from Morrison with Ward’s system in order to provide better insight in to student performance by using target values for a time of year to inform lesson planning and student mastery.
Furthermore, Ward in view of Morrison does not teach identifying, by the assessment engine, a grade level of the assessment subject; 
assigning a weight selected also based upon the identified grade level.
Rachman et al. teaches identifying students by their grade level as part of their ID for accessing varying level reading assignments, books (Paragraph 0071), and practice exercises (paragraph 0094) in order to restrict access to appropriate materials based on the student’s grade level. Rachman et al. further discloses that a system using identification factors such as grade level improve an instructor’s ability to manage a class as it allows them to efficiently manage resources such as reading materials and assignments through an electronic platform (Paragraphs 0019, 0035).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ward in view of Morrison in further view of Rachman et al. to incorporate the teachings of Rachman et al. by adding the step of identifying a grade level of the student that is doing the drill or exercise and use it to modify the lesson plan alongside the time of year, as all references and the claimed invention are directed to educational systems and methods including reading resources. As disclosed by Rachman et al., identifying the student’s grade level allows the tutor or instructor to provide appropriate reading material for the student (Paragraph 0071). By incorporating the step of identifying the student’s grade level, one of ordinary skill in the art would modify Ward in view of Morrison either by including the grade level as a weight in the p(know) (mastery) calculation in addition to the time of year weight as this impacts the likelihood of a student knowing a concept (Ward Paragraph 0064) and would impact the lesson plan compiler of Ward dictating which words or reading would be recommended for drills or including the grade level as part of the lexicon database alongside the time of year linking the words and other concepts with targets for student performance based on the time of year and grade level. Upon such modification, the system of Ward would include identification of the time of year and grade level, use those to modify the lesson plan, thereby associating words with that time of year and grade level, and the tutor would select one of the words associated with this lesson plan based on the time of year and grade level of the student. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this principle from Rachman et al. with Ward in view of Morrison’s system in order to provide instructors with the grade appropriate material and improve their efficiency and accuracy of delivering material to the student on top of having better insight in to student performance by using target values for a time of year to inform lesson planning and student mastery.
Regarding claim 11, Ward further discloses wherein identifying the activity further comprises identifying a diagnostic operation that should be administered to the subject (Paragraphs 0023, 0032; Fig 2; Ward states that as the student model is updated new lesson plans can be generated with new drills and exercises based on the student’s updated mastery, these new drills should be used to further the subject’s improvement).
Regarding claim 12, Ward further discloses wherein identifying the activity further comprises identifying a phonics skill to be mastered based upon specific errors the subject made during the assessment (Paragraphs 0023, 0032, 0059; Fig 2 discloses that p(know) is broken down by each teaching concept and updated accordingly and based on these p(know) skill exercises or drills are recommended to address the specific concepts).
Regarding claim 13, Ward further discloses wherein identifying the activity further comprises identifying at least one intervention operation designed to target at least one error made during the assessment (Paragraphs 0023, 0032, 0059; Fig 2; Ward discloses the tutor can mark errors or hint levels required for the student to give the correct answer which upon completion updates the p(know) value and updates the lesson planner to give new drills or exercises based on the errors).
Regarding claim 14, Ward discloses a method performing a computer-based diagnostic phonics assessment (Claim 19 wherein the drill acts as an assessment; Fig 1 shows the method is performed using a computing device, host server, and network-based system; Paragraph 0038 teaches a “single word” drill for testing phonics-based skills), the method comprising: 
in a computing platform with one or more computing devices (Paragraphs 0016, 0068 teach the system includes a communication network comprising multiple servers and the tutor device), a memory with executable instructions that cause the one or more computing devices to generate control actions (Paragraphs 0074, 0077 teach  the software and software modules may be stored on a storage medium and executed via processors to perform the method/process steps), an associated database (Paragraph 0016; Servers and databases), and a user interface for conveying the control actions Paragraph 0059; Fig 4), further comprising:
selecting, by a word selection module (Fig 1, Ref 18; Paragraph 0023 discloses the Lesson Planner module may select words and sentences to be included in the lesson/prompt list and is performed by the system server (Ref 12) acting as the computing device) of an assessment engine (Paragraph 0016 discloses that the system comprises a host server system (Ref 12) acting as an embodiment of the assessment engine in addition to the teacher and student devices which perform some of the functionalities discussed below, the server hosts the databases and Lesson Planner module as part of the system; Paragraph 0033 “The app is a software program on the tutor mobile device 14 that is executed by the processor(s) of the tutor mobile device 14 in order to provide the tutoring functionalities described herein.”) executed by a first computing device (Fig 1; Paragraph 0016; “the tutor and student mobile devices 14, 16 could be implemented as tablets, laptops or smartphones.”, wherein the tutor device Ref 14 is the first computing device), a first word from the database (Paragraph 0059 discloses “the prompts may be printed words that are selected by the tutor from the prompt list” where a prompt list is a lexicon (word) database);
modifying, by the assessment engine, an administrator user interface displayed by the first computing device to include a display of the selected first word and an interface element for scoring the selected first word (Paragraph 0045; Fig 4 shows the tutor/administrator user interface for prompt selection and display is a computing device (in this embodiment a mobile device) operating the “tutor app”, a software program); 
modifying, by the assessment engine, a subject user interface displayed by a second computing device (Fig 1; Paragraph 0016; “the tutor and student mobile devices 14, 16 could be implemented as tablets, laptops or smartphones.”, wherein the student device Ref 16 is the second computing device) to an assessment subject, the modification resulting in display of the selected first word in the subject user interface (Paragraph 0059; Fig 3, Ref 52 (text display area) shows the student (subject) app and user interface where the word prompts are “shown to a student in the student app”); 
receiving, by a feedback alert from the assessment engine (Paragraph 0033; the app includes a user input on the tutor mobile device (Ref 14) requesting an input from the tutor and transmitting it to the server; Paragraph 0059; “This allows the tutor to indicate exactly where in the word the student faltered with their response along with the hint level that was needed to elicit the correct answer.”), a first input to the administrator user interface (Paragraph 0059; Fig 4, Ref 64 shows an input categorization area where the tutor can input student responses); 
determining, by the feedback alert, if the first input indicates that the assessment subject correctly read the selected first word (Paragraphs 0038, 0059 disclose the tutor indicates where the student correctly responds);
selecting, by the word selection module, a second word from the word database (Paragraph 0059 discloses “the prompts may be printed words that are selected by the tutor from the prompt list” where a prompt list is created by a lexicon (word) database from which the tutor can continue choosing words until the list is exhausted; Paragraph 0032 discloses the lesson, including the prompt list, is downloaded to the tutor’s mobile device and the tutor steps through each of the plurality of prompts on the list, so upon completion of a first, or previous word, the next (second) word from the prompt list is selected by the tutor until the lesson, and prompt list, is completed); 
modifying, by the assessment engine, the administrator user interface to include a display of the selected second word and an interface element for scoring the selected second word (Paragraph 0045, 0059; Fig 4 shows the tutor/administrator user interface for prompt selection and display is a computing device (in this embodiment a mobile device) operating the “tutor app”, a software program, and applies to all words on the prompt list including the second word; Paragraph 0032 discloses the lesson, including the prompt list, is downloaded to the tutor’s mobile device and the tutor steps through each of the plurality of prompts on the list, so upon completion of a first, or previous word, the next (second) word from the prompt list is selected by the tutor until the lesson, and prompt list, is completed); 
modifying, by the assessment engine, the subject user interface, the modification resulting in display of the selected second word in the subject user interface (Paragraph 0059; Fig 3, Ref 52 (text display area) shows the student (subject) app and user interface where the word prompts are “shown to a student in the student app”; Paragraph 0032 discloses the lesson, including the prompt list, is downloaded to the tutor’s mobile device and the tutor steps through each of the plurality of prompts on the list, so upon completion of a first, or previous word, the next (second) word from the prompt list is selected by the tutor until the lesson, and prompt list, is completed); 
receiving, by the feedback alert, a second input to the administrator user interface (Paragraph 0059; Fig 4, Ref 64 shows an input categorization area where the tutor can input student responses for each prompt on the prompt list including a first, second, and subsequent words; Paragraph 0032 discloses the lesson, including the prompt list, is downloaded to the tutor’s mobile device and the tutor steps through each of the plurality of prompts on the list, so upon completion of a first, or previous word, the next (second) word from the prompt list is selected by the tutor until the lesson, and prompt list, is completed); 
determining, by the feedback analysis module, that the second input indicates the assessment subject incorrectly read the selected second word (Paragraph 0059 discloses the tutor indicates where the student faltered or incorrectly responded for each prompt on the prompt list including a first, second, and subsequent words); 
providing, by the feedback alert, to the assessment engine, the selected second word and a subset of the input (Paragraph 0059; Fig 4, Ref 64 discloses that the tutor can record student spoken responses by the word’s component phoneme, a subset of the word for each prompt on the prompt list including a first, second, and subsequent words; Paragraph 0032 discloses the lesson, including the prompt list, is downloaded to the tutor’s mobile device and the tutor steps through each of the plurality of prompts on the list, so upon completion of a first, or previous word, the next (second) word from the prompt list is selected by the tutor until the lesson, and prompt list, is completed); 
diagnosing, by the assessment engine, a level of mastery of a phonics skill of the assessment subject based upon the provided subset of the input (Paragraph 0024, 0032 discloses how during or after the lesson, the student’s responses are sent back to the server which records the score and updates the Student Model using the lesson planner module; Paragraph 0038 discloses the instructor scores the student’s response recording the student’s level of hint needed in each concept showing the student’s level of skill); and 
modifying, by the assessment engine, the administrator user interface to include a display of the diagnosed level of mastery and an identification of an activity for improving the diagnosed level of mastery (Paragraphs 0032, 0064; Figs. 2, 6; Ward discloses that upon completion of an exercise or assessment the student’s model is updated with new “p(know)” (mastery) values which updates what activities and lesson concepts the student needs to further improve).
Ward, as noted above, teaches selection of a word from a word database, but Ward does not teach identifying a time indicator at which the word selection module operates to select the word;36Attorney Docket No.: RDR.iooiUS identifying a word type indicator associated with the identified time indicator; selecting the word type indicator associated with the identified time indicator; identifying a grade level of the assessment subject; identifying a type of word associated with the identified grade level; and selecting a word type indicator associated with the identified grade level.
Morrison teaches identifying a time of year that a student achieves a measured reading rate and using the time of year to score a student based on the target the student should be at by that time of year (Column 22, lines 40-64). Morrison teaches that knowing the time of year is desirable to know as a student’s fluency rate “typically is lowest in the fall, rising through the winter, and is highest at the end of the school year, in the spring,” with the drop-in fall being caused by decreases over summer break (Column 22, lines 40-64).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ward to incorporate the teachings of Morrison by adding the step of identifying a time of year that the drill or exercise is being performed and use it to modify the lesson plan, as both references and the claimed invention are directed to literacy/reading comprehension tools and methods. As disclosed by Morrison, identifying the time of year an assessment or exercise is being performed provides useful insight in to the progress of a student by comparing their performance to their target at that point in the school year (Column 22, lines 40-64). By incorporating the step of identifying a time of year, one of ordinary skill in the art would modify Ward either by including the time of year as a weight in the p(know) (mastery) calculation as this impacts the likelihood of a student knowing a concept (Ward Paragraph 0068) and would impact the lesson plan compiler of Ward dictating which words would be recommended for drills, or including the time of year as part of the lexicon database linking the words and other concepts with targets for student performance. Upon such modification, the system of Ward would include identifying a time indicator to the word selection module at which occurrence, the word selection module executes to select a first input;36Attorney Docket No.: RDR.iooiUS identifying a type indicator associated with the identified time indicator; and selecting the word type indicator associated with the identified time indicator. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this principle from Morrison with Ward’s system in order to provide better insight in to student performance by using target values for a time of year to inform lesson planning and student mastery.
Ward in view of Morrison does not explicitly teach identifying a grade level of the assessment subject; identifying a type of word associated with the identified grade level; and selecting a word type indicator associated with the identified grade level.
However, Rachman et al. teaches identifying students by their grade level as part of their ID for accessing varying level reading assignments, books (Paragraph 0071), and practice exercises (paragraph 0094) in order to restrict access to appropriate materials based on the student’s grade level. Rachman et al. further discloses that a system using identification factors such as grade level improve an instructor’s ability to manage a class as it allows them to efficiently manage resources such as reading materials and assignments through an electronic platform (Paragraphs 0019, 0035).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ward in view of Morrison to incorporate the teachings of Rachman et al. by adding the step of identifying a grade level of the student that is doing the drill or exercise and use it to modify the lesson plan, as both references and the claimed invention are directed to educational systems and methods including reading resources. As disclosed by Rachman et al., identifying the student’s grade level allows the tutor or instructor to provide appropriate reading material for the student (Paragraph 0071). By incorporating the step of identifying the student’s grade level, one of ordinary skill in the art would modify Ward in view of Morrison either by including the grade level as a weight in the p(know) (mastery) calculation as this impacts the likelihood of a student knowing a concept (Ward Paragraph 0064) and would impact the lesson plan compiler of Ward dictating which words or reading would be recommended for drills, or including the grade level as part of the lexicon database linking the words and other concepts with targets for student performance based on grade level. Upon such modification, the system of Ward in view of Morrison would include identification of the grade level, use that grade level to modify the lesson plan, thereby associating words with that grade level, and the tutor would select one of the words associated with this lesson plan based on the grade level of the student. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this principle from Rachman et al. with Ward in view of Morrison’s system in order to provide instructors with the grade appropriate material and improve their efficiency and accuracy of delivering material to the student.
Regarding claim 15, claim 15 is identical to claim 1 except for being the method of claim 1 implemented on a non-transitory, computer-readable medium encoded with computer executable instructions that, when execute on a computing device, cause the computing device to carry out the method. For this reason and Ward disclosing an app which is a computer-readable medium encoded with the method (Paragraph 0074 discloses a computer-readable medium), see the rejection for claim 1 for reasons claim 15 is rejected under 35 U.S.C. 103.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ward in view of Morrison and Rachman et al. and further in view of Dekkers (US PGPub 20110111377).
Regarding claims 3-5, Ward and Ward in view of Morrison and Rachman et al. do not explicitly teach wherein identifying the time indicator at which the word selection module executes further comprises identifying a month indicator. 
However, Dekkers teaches a method for teaching students to reading using individual word exercises (Abstract; Paragraphs 0047-0048) including creating a date/time identifier variable when the teaching operation occurs in the form of a date/time stamp including a month identifier (Paragraph 0083; Drawing 01).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ward in view of Morrison and Rachman et al. to incorporate the teachings of Dekkers by using the known technique of recording a timestamp using computer software to improve the recording of a time of year as taught by Morrison in the same way by including specific values for the date and time including a month indicator, as all the references and the claimed invention are directed to educational learning systems for teaching a student to read. As disclosed by Morrison, identifying the time of year an assessment or exercise is being performed provides useful insight in to the progress of a student by comparing their performance to their target at that point in the school year (Column 22, lines 40-64 of Morrison). Upon such modification, the system of Ward would include identification of the time of year a lesson is taking place including identifying a month indicator. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this principle from Dekkers with Ward in view of Morrison and Rachman et al.’s system in order to provide better insight in to student performance by using target values for a time of year to inform lesson planning and student mastery and breaking the time of year down to specific dates including months that correspond to the various times of year discussed in Morrison.

Response to Arguments
Applicant's arguments filed 02/11/2022 have been fully considered but they are not persuasive in full. 
In response to Applicant’s arguments with regards to the rejections of claims 1, 3-9, and 11-15 under 35 U.S.C. 101 on pages 15-19 of the Remarks, Examiner notes Applicant’s arguments are summarized as the claimed invention is drawn to one or more of the statutory classes, the claimed invention is not drawn to a judicially recognized exception, and even if the claimed invention were directed to judicially recognized exception, the claimed invention recites elements that amount to significantly more than the judicial exception. With regards to the first point, Examiner agrees with applicant that the claimed invention is drawn to a process (claims 1 and 14) and an article of manufacture (claim 15) as stated above and in previous office actions.
Applicant argues that the claims are not “wholly directed to subject matter encompassing a judicially recognized exception” and cites MPEP 2105(II), Bilski v. Kappos, and Enfish, LLC v. Microsoft Corporation. Examiner is uncertain as to the citation of MPEP 2105(II) and assumes the citation was intended to MPEP 2106(II) dealing with establishing BRI of claims as a whole. Examiner further cites MPEPs 2106.04(a), 2106.04(d), and 2106.05. Enfish states that the determination of whether claims are directed to a judicial exception depends on the claims as a whole being directed to excluded subject matter. As discussed above in the 101 rejection, the claims are directed to a method for improving mastery of phonics skills of a student and the majority of the steps involved are abstract ideas either in the form of a mental process or certain methods of organizing human activity in the form of teaching. As the claims recite these abstract ideas, the next step to determine if the claims are directed to the abstract ideas is to determine if the additional, non-judicial exception, elements integrate the abstract ideas into a practical application. Applicant argues that the list of elements or steps involving the displaying steps and results of the process are significant, numerous, and concrete. Examiner disagrees as, per MPEP 2106.05(a) and 2106.05(g), the courts have held that merely displaying information on a computer display or mere automation of manual processes (see examples iii and vi under 2106.05(a)) do not show an improvement in computer-functionality and are insignificant extra-solution activities. While Applicant argues the solutions “offer searching schemes within an online environment, providing efficient mechanisms with a technical arena”, this argument is not commensurate with the recited claim limitations as the recited additional elements, as discussed above, merely modify a user interface to display the selected word and the resulting diagnosis of mastery. As the displayed information are steps and results of the abstract idea process, they steps are insignificant extra-solution activity and cannot integrate the abstract ideas into a practical application. While the limitations create a “search scheme”, the limitations are not equivalent to the cited case of Enfish or similarly McRO as the scheme in the recited claim is merely determining routine student information such as grade level and a time of year which occur in the normal course of teaching (certain method of organizing human activity) and can reasonably be performed and understood by a human in the mind, thus a reasonable mental process. As such, the limitations do not integrate the judicial exceptions into a practical application and are directed to the judicial exception as discussed above.
Applicant further argues that, per Enfish and Ameritox, Ltd. V. Millennium Health, LLC, the limitations are significantly more than the judicial exception by creating non-abstract improvements to computer technology and are non-conventional steps. As discussed above, per MPEP 2106.05(a) and 2106.05(g), the courts have held that merely displaying information on a computer display or mere automation of manual processes (see examples iii and vi under 2106.05(a)) do not show an improvement in computer-functionality and are insignificant extra-solution activities. Examiner holds that the recited claims do not include sufficient limitations to show an improvement in computer technology or advancement made in computer technology as the steps, as discussed above, are predominantly abstract ideas with the few additional elements amounting to merely displaying information in a routine fashion on a generic computing device. As the additional elements are not improvements to the functioning of computer technology and are merely insignificant extra-solution activity, the additional elements cannot amount to significantly more and are not considered unconventional by their nature. However, as the claims are taught by the prior art as cited above, the limitations are well-understood, routine, and conventional even if they are not insignificant extra-solution activities. Therefore, the rejections under 35 U.S.C. 101 stand.
Applicant’s arguments with respect to the rejections under 35 U.S.C 103 on pages 20-21 have been considered but are moot by virtue of Applicant’s amendment and the new grounds of rejection discussed above. 
Examiner’s response to arguments are intended to be compliant with each and every argument included within Applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not addressed in their totality. In contrast, each and every argument not addressed in the previous Office Action by Applicant is/are considered acquiescent forthwith except where disclaimed by Applicant.
Conclusion
Accordingly, claims 1, 4-5, 7-9, and 14 are objected to and claims 1, 3-9, and 11-15 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.T.F./Examiner, Art Unit 3715                

/ROBERT J UTAMA/Primary Examiner, Art Unit 3715